J-S55029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :    IN THE SUPERIOR COURT OF
                                                 :         PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    CHARLES WILLIAM BAIZAR                       :
                                                 :
                       Appellant                 :    No. 449 WDA 2020

       Appeal from the Judgment of Sentence Entered February 25, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0001016-2019


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

DISSENTING MEMORANDUM BY BOWES, J.:                     FILED: APRIL 30, 2021

        Charles William Baizar pled guilty to criminal conspiracy of possession

with intent to deliver (“PWID”) heroin. As part of his sentence, he was ordered

to pay $10,229 in lab fees jointly and severally with his co-defendants,

Jermaine Belgrave and Sheldon Morales.               The majority vacates Appellant’s

sentence and remands for further development of the record before

resentencing, because it finds that Appellant was “saddled with lab fees having

to do with crimes with which he was never charged.” Majority Memorandum

at 7. While I agree with the majority that Appellant has raised a challenge to

the legality of his sentence that we can reach, I disagree with its conclusion

that improper fees were imposed.               Since I would find that the lab fees




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55029-20



stemmed from Appellant’s conviction, and because I further disagree that

additional development of the record is needed, I respectfully dissent.

      I begin with the pertinent facts, which were derived from Appellant’s

statement to police and corroborated by the video surveillance footage

recovered from the Erie County Marriot Hotel’s security system. On February

7, 2019, Appellant, Jermaine Belgrave, Sheldon Morales, and an unknown

black male known as “Gwajo” drove from Chicago to the Marriott Hotel. The

men intended to sell 1,000 grams of heroin to a black male known as “Greg”

for $80,000. Minutes after their arrival, Greg arrived in a black SUV vehicle

with an unknown driver. Appellant and co-defendant Morales approached the

vehicle. Appellant was carrying the bag that contained the heroin. However,

when Appellant reached the driver side of the vehicle, the driver exited and

began shooting at Appellant. Appellant dropped the bag containing the heroin

and fled. Meanwhile, co-defendant Belgrade returned fire on the two buyers.

The driver retrieved the bag of heroin, dropping a package that contained 300

grams of heroin, and drove away. Appellant and Belgrade were both shot,

but survived.

      Appellant was charged with various drug offenses, but ultimately pled

guilty to conspiracy to commit PWID.      At sentencing, the Commonwealth

asked that “427, 580, 1,444, 274, 7,145, 246, and 113” in lab fees be imposed

as part of Appellant’s sentence. N.T. Sentencing, 2/25/20, at 10. Based on

their review of the record, the majority aptly summarized what these at-issue

fees pertained to:

                                    -2-
J-S55029-20


       First, a Laboratory User Fee Statement (statement) for $427 for
       AFIS latent print entry and comparison and an administrative
       handling fee; this fee pertains to Appellant and codefendants
       Jermaine Belgrave and Sheldon Morales, as well as an additional
       suspect named Eduardo Santana. Second, a statement for $580
       pertaining to a case of attempted homicide, with an administrative
       handling fee and a firearm functionality test with discharged bullet
       and cartridge case comparison. Third, a statement for $1,444,
       with an administrative handling fee and bloodstain identification
       and DNA sample preparation. Fourth, a statement for $274, with
       an administrative handling fee and NIBIN Entry/Analysis, which
       appears to pertain to certain ballistics analysis conducted with the
       National Integrated Ballistic Information Network. Fifth, a
       statement for $7,145 with an administrative handling fee and DNA
       analysis that appears to involve samples taken from a parking
       garage and a handgun and rounds found therein, with a few other
       miscellaneous sample sources such as coffee lids. Sixth, a
       statement for $246, with the administrative handling fee and a
       cartridge case comparison. Seventh, a statement for $113 with
       the administrative handling fee and a line item for drug analysis.

Majority Memorandum at 6-7.             The court ordered that Appellant pay the

requested lab fees jointly and severally with his co-defendants.              N.T.

Sentencing, 2/25/20, at 11.

       Applying 42 Pa.C.S. § 1725.3, the Majority concludes that the court

erred when it imposed costs relating to anything other than drug testing,

because Appellant was not charged with nor convicted of any homicide related

activity.1 See Majority Memorandum at 7-8. The Majority’s conclusion fails

____________________________________________


1 Section 1725.3 allows for imposition of laboratory or paramedic user fees,
covering the costs of prosecution, on a defendant who was convicted of a
violation of the Controlled Substance, Drug, Device and Cosmetic Act, “in
every case where laboratory services were required to prosecute the crime or
violation.” 42 Pa.C.S. § 1725.3(a). The statute also requires the state police
laboratory to submit a report of the “actual cost” of the laboratory services
provided in that prosecution. 42 Pa.C.S. § 1725.3(b)(2).



                                           -3-
J-S55029-20



to account for the fact that Appellant was convicted of conspiracy to commit

PWID.      Thus, determination of the appropriate lab fees hinges on an

examination of the extent of Appellant’s conspiracy liability, not simply his

own role in the conspiracy.2

        By his own admission, Appellant agreed with co-defendants Jermaine

Belgrave and Sheldon Morales to commit the drug deal. This admission is

corroborated by Appellant’s arrival in the same vehicle as his co-defendants,

and his approach of the SUV with co-defendant Morales. During the course of

committing the failed drug deal, Appellant and his co-defendants were


____________________________________________



2   Regarding criminal conspiracy liability we have explained:

        The essence of a criminal conspiracy is a common understanding,
        no matter how it came into being, that a particular criminal
        objective be accomplished. Therefore, a conviction for conspiracy
        requires proof of the existence of a shared criminal intent. An
        explicit or formal agreement to commit crimes can seldom, if ever,
        be proved and it need not be, for proof of a criminal partnership
        is almost invariably extracted from the circumstances that attend
        its activities. Thus, a conspiracy may be inferred where it is
        demonstrated that the relation, conduct, or circumstances of the
        parties, and the overt acts of the co-conspirators sufficiently prove
        the formation of a criminal confederation. The conduct of the
        parties and the circumstances surrounding their conduct may
        create a web of evidence linking the accused to the alleged
        conspiracy beyond a reasonable doubt. Even if the conspirator
        did not act as a principal in committing the underlying crime, [he]
        is still criminally liable for the actions of his co-conspirators taken
        in furtherance of the conspiracy.

Commonwealth v. Gross, 232 A.3d 819, 839 (Pa.Super. 2020) (en banc)
(cleaned up).


                                           -4-
J-S55029-20



engaged in a shooting. While Appellant himself did not fire a weapon, his co-

defendant Belgrave did indeed shoot a firearm. Officers recovered 300 grams

of heroin, spent projectiles, and a discarded firearm from the immediate

vicinity of the crime scene which were submitted for laboratory testing.

Several samples that appeared to be blood were also taken from areas in the

garage adjacent to the parking lot and submitted for laboratory testing.

      Given the factual context of the case, laboratory testing for Appellant’s

prosecution involved firearms and tool marks examination, DNA analysis, and

fingerprint comparison in addition to drug testing. The fact that Appellant was

not charged with possessing or shooting a firearm is of no moment. Similarly,

the Majority’s reliance on case law that holds that costs cannot be imposed

absent a conviction is inapposite.      See Majority Memorandum at 4-6.

Appellant was convicted of a conspiracy that involved a shooting following a

failed drug deal. Thus, consistent with § 1725.3, Appellant could be ordered

to pay laboratory costs associated with investigation of the conspiracy,

including testing of the firearms and the drugs, and the DNA recovered from

the scene.   A review of the at issue laboratory reports reveals that this is

exactly what the Commonwealth asked for and what the sentencing court

imposed.

      The Majority also holds that a remand is needed so that the

Commonwealth can file “an itemized lab fee report delineating the costs

associated with Appellant’s conviction” consistent with § 1725.3.     Majority

Memorandum at 8. Despite its detailed summary of the lab costs based on

                                     -5-
J-S55029-20



the lab reports in the certified record, the Majority nevertheless concludes that

it “cannot determine whether these laboratory fees were within the sentencing

court’s authority to impose” without additional factual development. Id. at 9.

I find this result unnecessary.

      I agree that § 1725.3 requires the state police laboratory to submit a

report of the “actual cost” of the laboratory services provided in that

prosecution, which is something that the Commonwealth did not do here. 42

Pa.C.S. § 1725.3(b)(2). However, since the seven laboratory reports explain

the testing conducted and the costs generated as a result, I do not believe

that a remand for further factual development on this basis is needed. While

I do not condone the Commonwealth’s failure to submit an itemized list of the

laboratory fees associated with Appellant’s prosecution, I also would not

expend valuable court resources by remanding for a hearing on a matter that

has already been sufficiently developed.

      In my view, Appellant’s sentence is legal and should be upheld because

the sentencing court possessed the authority to impose upon Appellant all

costs associated with the investigation of the conspiracy, and there exists

sufficient evidence to discern the actual costs.     Accordingly, I respectfully

dissent.




                                      -6-